Citation Nr: 1136110	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  11-06 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of shrapnel wounds of the right leg.

2.  Entitlement to service connection for residuals of shrapnel wounds of the left leg.

3.  Entitlement to service connection for a back disorder, to include as secondary to residuals of shrapnel wounds of the right and left legs.

4.  Entitlement to service connection for a right foot disorder, to include as secondary to residuals of shrapnel wounds of the right and left legs.

5.  Entitlement to service connection for a left foot disorder, to include as secondary to residuals of shrapnel wounds of the right and left legs.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 1977 and August 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The Board notes that the Veteran had initially filed a claim for service connection for residuals of shrapnel wounds of the right and left legs in June 1977.  By rating action dated in August 1977, the claim was denied.  In September 1977, the Veteran submitted correspondence challenging the determination.  In response, in November 1977 he was afforded a RO hearing, the transcript of which reflects his contentions in support of his claims of service connection for residuals of shrapnel wounds to the right and left legs.  The Board finds that the September 1977 statement and the transcript of the November 1977 RO hearing constitute a Notice of Disagreement (NOD) with the August 1977 rating decision.  Because the Veteran filed an NOD to the RO's August 1977 rating decision and the RO failed to issue him a Statement of the Case (SOC), the matter remained pending and in appellate status until the benefit sought on appeal was granted, i.e., service connection, or a Board decision resolved the appeal.  See Jones v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010) (where an NOD is filed and no SOC is issued, the claim is resolved by a later appellate adjudication of a subsequent claim where the claim stems from the same underlying disorder and the claimed disability is identical or substantially similar).  As such, the Board has identified the claims as stated on the title page of this decision.

In July 2011, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's back, right foot and left foot disability claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of shrapnel wounds of the right leg had their onset in service.

2.  Residuals of shrapnel wounds of the left leg had their onset in service.


CONCLUSIONS OF LAW

1.  Residuals of shrapnel wounds of the right leg were incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Residuals of shrapnel wounds of the left leg were incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for residuals of shrapnel wounds to the right and left leg, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

In his statements and testimony, the Veteran essentially maintains that service connection is warranted for residuals of shrapnel wounds of the right and left legs as he had sustained shrapnel wounds of both legs from a mortar explosion during his period of active service and has had chronic associated symptoms ever since. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Initially, the Board notes that the Veteran's service treatment records are unavailable, having been destroyed in a fire at the National Personnel Records Center records center in 1973.  As such, there is a heightened obligation to assist the Veteran in the development of his case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran's service personnel records reveal an Honorable Discharge document which shows that during his period of active service he had been assigned to Company D of the Third Infantry Division.  His Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) shows that his military occupational specialty was that of a light truck driver.  His battle and campaigns include service in Southern France (GO33WD45) and Northern France.  His decorations and citations include the Army Occupation Medal with Germany Clasp, the European-African-Middle Eastern Campaign Medal with one bronze service star, and the World War II Victory Medal.  

In November 1977, the Veteran testified at an RO hearing.  He reported that he had sustained a shrapnel injury to both legs during his period of active service.  He indicated that he had been treated for seven days in a first aid station where his wounds had been bandaged.  He also testified that he had not been sent to a station hospital thereafter.  He added that small pieces of shrapnel had been working their way out of his legs ever since.

In a National Archives and Records Administration NA Form 13055, dated in April 2009, the Veteran indicated that he had sustained a shrapnel injury to both legs while assigned to the Third Infantry Regiment of the Old Guard, 106th Division, during the Battle of the Bulge.  He added that he had been treated at a field hospital in Belgium during the Battle of the Buldge.

During his July 2011 hearing, the Veteran reiterated that he had sustained a shrapnel injury to both legs during the Battle of the Bulge.  He stated that he had been standing near a truck when a mortar beneath the truck exploded sending shrapnel into his legs.  He added that small pieces of shrapnel had been working their way out of his legs ever since.

Based on a review of the evidence, the Board finds that service connection is warranted for residuals of shrapnel wounds of the right and left legs.  In reaching this determination, the Board finds the Veteran's report of having had such residuals since service both competent and credible.  With respect to the latter assessment, the Board notes that the Veteran's account is consistent with the circumstances of his service in a combat theater of operations such as that which would have been present during the Battle of the Buldge.  The Board, further, observes that the Veteran's account as to the onset and continuity of his symptoms has been consistent since he initially filed his claim in 1977.  Moreover, there is no evidence of record to rebut or otherwise diminish the probative weight of the Veteran's assertions.  In light of the foregoing, the Board finds that service connection for residuals of shrapnel wounds of the right and left legs is warranted.


ORDER

Service connection for residuals of shrapnel wounds of the right leg is granted.

Service connection for residuals of shrapnel wounds of the left leg is granted.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for a back disorder, right foot disorder, and left foot disorder, each to include as secondary to residuals of shrapnel wounds of the right and left legs.  

The Veteran asserts that he has a current back, right foot and left foot disorders that had their onset in service.  During his July 2011 hearing, he indicated that he had hurt his back in the same explosion in which he sustained shrapnel wounds to the legs.  He also asserted that he experienced pain in both his feet during service, primarily as a result of exposure to cold temperatures and harsh winter weather conditions during service in Belgium.  He described having had continued chronic symptoms in his back and both his feet ever since service.  While the Veteran's service treatment records are no longer available, as indicated above, the Board finds his account of having back and bilateral foot problems since service both competent and credible.  To date, however, the Veteran has not been provided with a VA medical examination assessing the nature and etiology of his asserted back, and right and left foot disorders.  

VA is obliged to provide a medical examination and/or get a medical opinion when the record contains competent evidence that the claimant has a current disability; the record indicates that the disability, or signs and symptoms of disability, may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that a medical opinion regarding the nature and etiology of the Veteran's asserted back, and right and left foot disorders is necessary to make a determination in this case.  An opinion should also be provided as to whether the Veteran's service-connected residuals of shrapnel wounds of the right and left legs either (a) caused, or (b) aggravate either the asserted back or right and left foot disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After associating any pertinent, outstanding records with the claims folder, arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the extent, nature, onset and/or etiology of any back, right foot or left foot disability found to be present.  The claims file must be made available to the examiner.  All tests or studies deemed necessary by the examiner shall be accomplished, and all clinical findings reported in detail.

The examiner is directed to clearly identify all disorders of the back, right foot, and left foot.  For each identified disorder, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset in service, to include the mortar explosion and cold weather conditions during the Battle of the Buldge in Belgium during his period of active service. 

The examiner must also determine whether any disorders of the back, right foot, and left foot found on examination were (a) caused by, and/or (b) aggravated by the Veteran's service-connected residuals of shrapnel wounds of the right and left legs.  

In offering these assessments, the examiner must acknowledge the Veteran's competent and credible report as to the onset and continuity of symptomatology.  

A complete rationale for any opinion should be set forth in a legible report.  

2.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


